DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, single or in combination, teaches the combination of: 
“recommend, based on the determined potential rewards program impact associated with each payment card, a single candidate payment card from the plurality of payment cards by processing the event data and the transaction data with the payment card rales and the cardholder preferences such that the single recommended candidate payment card has the highest potential rewards program impact of the plurality of payment cards; and 
display the recommended candidate payment said IW computer device without displaying any of the other payment cards of the plurality of payment cards, wherein the recommended candidate payment card is displayed with a prompt allowing the cardholder to approve the use of the candidate payment card in the payment transaction”,
as recited in claims 24, 31, 36 and 43. 
Claims 25-30, 32-35, 37-42 and 44-46 depend, directly or indirectly from claims 24, 31, 36 and 43, and are patentable based on their dependency.


However, Hodge et al. fails to teach the above patentable features. 
In addition, U.S. Patent Appl. Pub. No. 2013/0080328 (Royyuru) discloses systems and methods for processing transactions. In one embodiment, a computer-implemented method for processing proposed transactions can be provided. The method can include storing, by a service provider system comprising one or more computers, one or more issuer rules associated with the applicability of one or more payment accounts to proposed transaction; receiving, by the service provider system from a merchant computer, information associated with a proposed transaction, the information comprising one of an identification of a payment account or an identification of a consumer payment device; evaluating, by the service provider system utilizing the one or more issuer rules, the proposed transaction; and determining, by the service provider system based at least in part upon the evaluation, at least one of (i) a payment 
However, Royyuru fails to teach the above patentable features. 
Further, U.S. Patent Appl. Pub. No. 2013/0054338 (Merz) discloses a computer-based method for managing a redemption profile for a cardholder. The method uses a computer coupled to a database. The method includes assigning an industry identifier to reward items and purchase items being processed over a payment network, receiving transaction information for the cardholder for transactions initiated by the cardholder using a payment card including purchase items purchased by the cardholder and associated industry identifiers, receiving redemption information for the cardholder including historical reward items previously selected by the cardholder and associated industry identifiers, storing the transaction information and the redemption information within the database, generating a redemption profile for the cardholder based at least in part on the stored transaction information and the stored redemption information for the cardholder wherein the redemption profile represents a redemption preference of the cardholder, and recommending a new reward item for the cardholder based on the redemption profile. 
However, Merz fails to teach the above patentable features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.